Clare, C. J.
The evidence as to the guilt of the defendant is practically without exception, but the defendant insists that this matter as to the character of the witness is fatal. The defendant’s counsel, in his brief, raises no objection to the fact that the usual preliminary question was not put to this witness: “Do you know the general character of the witness Sapphire?” but bases his objection entirely upon the character of the testimony given in by Mr. Corpening, “Mr. Corpening swears that Sapphire’s character was good, and states the ground for his testi*770mony; tbat be made tbe trip to Atlanta, made a personal investigation, and from bis investigation would say tbat Sapphire’s character was good.”
From the record and the large number of affidavits filed, it is apparent that conditions were such in Eockingham and Eichmond County that the good-citizens organized what was called the “McLendon Club” to secure the enforcement of laws of the State. The board of commissioner's of the town and county thought it necessary, in order to break up the great amount of whiskey dealing in said town and county, to employ a detective. They obtained from the detective agency in Atlanta, Harry Sapphire, one of their agents. He came to Eockingham, went to work and secured much of the evidence upon which the defendant was convicted. His residence was in Atlanta. the defendant contends that Corpening’s testimony as to the evidence of general reputation obtained in this manner is not admissible. There is evidence of Corpening’s high character. It would seem that being sent there by the officials of the town and by the good people who organized for the purpose of enforcing the law, that bis motives could not be questioned, but however that might be, it was for the jury, bis fellow-citizens, to weigh bis testimony. It was just to the' defendant as well as to the State to ascertain the character of the witness Sapphire. Evidence as to Sapphire’s character could not otherwise well have been placed before the jury other than by the method used. Depositions by witnesses living in Atlanta would not have been competent, nor could witnesses have been brought from there as to Sapphire’s character, for that would have required proof of the character of such witnesses themselves. the jury were entitled to know Sapphire’s character, which could not have been proven in any better way than by sending, as was done, a reliable, well known citizen of the county and of the town to investigate bis standing and general character in Atlanta, where be lived. It is reasonable that under these circumstances Corpen-ing was better informed as to the general character of Sapphire than the casual acquaintances, who are usually brought forward as character witnesses.
In North Carolina the testimony of a character witness is confined to the general reputation of the person whose character is attacked, or supported, in the community in which be lives. S. v. Parks, 25 N. C., 296; S. v. Perkins, 66 N. C., 126; S. v. Gee, 92 N. C., 756; S. v. Wheeler, 104 N. C., 893; S. v. Coley, 114 N. C., 879, and numerous other cases since. Eeputation is the general opinion, good or bad, held of a person by those of a community in which be resides. This is eminently a matter of hearsay, based upon what the witness has beard or learned, not as to any particular acts, but as to the general opinion or standing in the community.
*771Corpening’s testimony could not be excluded as hearsay, for that is general reputation. The question was, What was Sapphire’s general reputation in Atlanta, where he lived? If a resident of Atlanta had been brought as a witness at this trial, and put upon the stand, he might have testified that he had never heard anything against Sapphire’s character in Atlanta, and his testimony would have been admissible, its weight being left to the jury, as was Corpening’s.
Corpening himself was well known to the jury. He stated in effect that he had been to Atlanta, that he had investigated as to the reputation — that is, the general character that Sapphire bore there, and his evidence being based upon such investigation, as he states, was certainly not inferior to the statements of casual acquaintances or others who are so often put upon the stand as character witnesses, and whose testimony is necessarily based upon hearsay — that is, what people say in regard to the person whose character is in question.
The defendant relied strenuously upon what was said in S. v. Parks, 25. N. C., 296. In that case Johnathan Worth was put upon the stand to impeach the character of one Lane. Worth, upon cross-examination, stated that he “did not know Lane’s general character in his neighborhood ; that he was not certain that he knew his general character in the county; that he did not know whether a-majority of those he heard speak spoke well or ill of it, but that he had heard a great many respectable men speak well of Lane’s character and a great many equally respectable speak ill of it.” In that case -the Court held that the testimony of Worth was erroneously received, because “the witness is not to be discredited because of the opinion which any person, or any number of persons, may have expressed to his disadvantage, unless such opinions have created -or indicated a general reputation of his want of moral principle. The impeached witness must, therefore, profess to know the general reputation of the witness sought to be discredited before he can be heard to speak of his own opinion or others as to the reliance to be placed upon the testimony of the impeached witness. S. v. Boswell, 13 N. C., 209; Downey v. Smith, 18 N. C., 62.” In that case Jonathan Worth expressly stated that he did not know the general character of Lane, that he had heard a great many people speak both for and against him. It is very certain, therefore, that his testimony as to the character of Lane should have been rejected.
The present case is in strong contrast. The witness testified that he went to Atlanta to ascertain what was the general reputation of the impeached witness.' That he had investigated, and that implies, of course, that under all these circumstances he had made careful inquiry such as could have been produced before the jury if the trial had taken *772place in Atlanta, and that as a result of bis investigation be would say tbat Sapphire’s character was good.
The issue in this case was as to the violation of law alleged against the defendant. The question as to character of Sapphire, one of the witnesses against him, was, so to speak, entirely collateral. It was intended only to give to the jury some estimate of the weight they should give to the testimony of the witness Sapphire. The officials and leading-public citizens had taken the trouble and been at the expense of sending Corpening (who was admittedly a man of high character in the community) to Atlanta to inquire as to the general reputation of the witness Sapphire. This speaks well for their sense of justice. The jury have passed upon the credibility of Corpening. Unlike Jonathan Worth in the case above quoted, Corpening stated that he had investigated as to Sapphire’s character, and would say from such investigation that it was good.
It is rarely that the character witness can testify from investigation as to the good or bad character of the witness to which he testified. It was open to the defendant to bring witnesses from Atlanta to testify, if they could have done so, that Sapphire’s general character was bad in that community. The good citizens of Rockingham, in enforcing the law, wished to be just. There is no question that the testimony, if believed by the jury, was that Corpening had gone to Atlanta for the purpose of ascertaining the general reputation of Sapphire among the people who knew him, that he had carefully investigated it, and that he had found that his general reputation was good.
It is not often that a character witness can show himself so competent to testify as to the character of another, as Corpening on this occasion. His testimony was properly submitted to the jury for what weight they saw fit to give it. .
After the fullest and most careful consideration of this case, we find
No error. •